Citation Nr: 0423757	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability due to 
head injury. 

2.  Entitlement to service connection for disability due to 
neck injury. 

3.  Entitlement to service connection for disability due to 
upper back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training 
(ACDUTRA) from April 4, 1984 to July 12, 1984, with his Army 
Reserve obligation ending in March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.   


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The appellant had no active duty service and there is no 
competent medical evidence demonstrating that existing head, 
neck, or upper back disabilities are related to an injury 
during a period of ACDUTRA or any period of inactive duty for 
training (INACDUTRA).


CONCLUSIONS OF LAW

1.  Service connection for a disability due to a head injury 
is not warranted.  38 U.S.C.A. §§ 101(24), (A), (B), 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2003).

2.  Service connection for a disability due to a neck injury 
is not warranted.  38 U.S.C.A. §§ 101(24), (A), (B), 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2003).

3.  Service connection for disability due to an upper back 
injury is not warranted.  38 U.S.C.A. §§ 101(24), (A), (B), 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

The veteran filed his service connection claims in June 2000.  
The RO's initial unfavorable decision denying service 
connection for disabilities due to head, neck, and upper back 
injuries was issued in April 2002, after the veteran had been 
provided notice of the VCAA provisions in June 2001, in 
accordance with Pelegrini II, supra.

In June 2001, the RO sent the veteran a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, to include a release form for VA to obtain any 
identified private records on the veteran's behalf.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claims with appropriate evidence and provided 
him with information relevant to how to submit any evidence 
he wished considered in connection with his claims.  The RO 
specifically informed the veteran that, in order to grant 
service connection, evidence of a current disability and a 
nexus between such and service was necessary.  The veteran 
was requested to inform the RO about any additional 
information or evidence that he would like the RO to obtain.  
He was also specifically advised to submit the name and 
address of his reserve unit to which he was assigned after 
basic training.  The veteran was informed that the RO had 
requested his service medical records and discharge (Form DD 
214). 

The Board also notes that the April 2002 rating decision 
informed the veteran that, in order to establish service 
connection, there must be both medical evidence which 
demonstrates the current presence of a disorder, its 
plausible relationship to an in-service event, injury, or 
disease, and, confirming evidence of the occurrence of the 
reported cause.  The veteran was advised that his claim for 
disabilities of the head and upper back were denied because 
there was no evidence of the presence of such disabilities 
currently or during service.  There was also no evidence 
substantiating the occurrence of the reported injury.  The 
veteran was informed that his claim for a neck disability was 
denied because, although there was some evidence of cervical 
pathology, the earliest evidence of such was in 1995 and 
there was no medical evidence linking such to a military 
injury or disease.  The November 2002 statement of the case 
and the March 2004 supplemental statement of the case 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and, VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claims.  
Specifically, he was given an opportunity to request a 
personal hearing in connection with this appeal, but he chose 
not to do so.  Based on the nature of the information 
provided to the veteran, and the fact that VA also provided 
the veteran with time to respond to each of the above letters 
and documents, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA in this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini II, supra.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file includes 
the veteran's service medical records, a September 1995 
radiology report from the Pattie A. Clay Hospital, an April 
2001 statement from Dr. Hurm, and a December 2001 VA 
examination report with an electromyograph/nerve conduction 
study (EMG/NCS).  The Board notes that the veteran claims to 
have sought treatment from Dr. Taulbee in 1987 or 1988 until 
1992.  However, the April 2001 statement from Dr. Hurm 
indicates that the veteran had been a patient of Dr. 
Taulbee's, a physician who no longer practiced medicine.  Dr. 
Hurm, who took over the practice, did not have any copies of 
the veteran's records as all records of any patient whom had 
not been seen for the prior seven to ten years had been 
destroyed.

The Board also notes that the veteran has indicated that the 
accident resulting in his head, neck, and upper back 
disabilities occurred very shortly after his verified period 
of ACDUTRA.  The veteran stated that in connection with such 
injury he was treated at Ireland Army Hospital at Fort Knox.  
The Department of the Army, Headquarters, 100th Division, 
sent a letter in January 2002 indicating that the veteran's 
available service medical records had been forwarded to AR-
PERSCOM in St. Louis upon his departure.  The letter further 
stated that the Division did not maintain records on soldiers 
who have departed.  The Board observes that when a veteran is 
discharged, his records are transferred to AR-PERSCOM for 
further transfer to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The Board again notes that 
the veteran's service medical records are contained in the 
claims file.  At the time the NPRC transferred the veteran's 
service medical records, it indicated that the veteran's 
complete medical/dental records and separation documents were 
mailed to the RO.  As such, the Board finds that the RO 
complied with the duty to assist in obtaining the veteran's 
service medical records.  

Moreover, the RO also specifically requested clinical records 
of treatment for any residuals of a head, neck, and upper 
back injury from Ireland Army Hospital (through NPRC).  NPRC 
indicated that searches of Ireland Army Hospital for 1984 
were conducted, but that no records were located.  The Board 
observes that the veteran was notified of the result of this 
request in the March 2004 supplemental statement of the case 
and, thereafter, indicated that he had stated his case 
completely and wished to have his case forwarded to the 
Board.  Additionally, the Board notes that the veteran has 
not identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claims.  

Finally the Board notes that the duty to assist may also 
include providing a contemporary medical examination or 
obtaining a medical opinion when such is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this case the 
veteran was afforded a VA examination in December 2001, in 
connection with the instant appeal.  The Board notes that 
such was conducted by a physician who considered factors 
relevant to the veteran's claims, to include his reported 
history of injury during military service, and that the 
examination report contains findings pertinent to the 
veteran's claimed head, neck, and upper back disabilities.  
Although that examiner did not specifically confirm or refute 
an in-service etiology of identified disabilities, a further 
opinion is not necessary because the competent and probative 
evidence of record does not establish that the veteran 
incurred any injury in service to support any post-service 
medical finding that his claimed disabilities may be 
associated with service.  38 C.F.R. § 3.159(c)(4).  Based on 
these facts, the Board concludes that the evidence of record 
is sufficient to evaluate the claims and further examination 
is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

II.  Legal Criteria

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In June 2000, the appellant applied for VA compensation 
benefits based on claimed 1984 injuries to the head, neck and 
upper back.  He contends that following basic training at 
Fort Knox, in approximately late July 1984, he was on top of 
a personnel carrier with a trainee driving when the trainee 
lost control and hit a tree.  He claims that he was thrown 
off the vehicle into a tree.  He states that he was taken to 
Ireland Army Hospital on Fort Knox where he was treated for 
injuries to the side and back of his head, neck, and upper 
back.  The appellant contends that over the years following 
this injury, he experienced pain and numbness in his head, 
neck, and upper back.  He claims that he has sought post-
service medical treatment for these injuries and that as 
such, service connection is warranted for the resulting 
disabilities.  

The Board does not dispute that contemporary evidence 
reflects diagnosed disability of the cervical spine.  There 
is not, however, competent medical evidence of any existing 
diagnosed disability of the head or thoracic spine (upper 
back).  For example, a September 1995 radiology report from 
the Pattie A. Clay Hospital reflects that testing of the 
thoracic spine was unremarkable without evidence of 
abnormality to explain the veteran's right arm pain and there 
are neither clinical notations of pathology or diagnostic 
confirmation of any disability pertinent to the head/upper 
back.  In order to prevail on the issue of service connection 
on the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Thus, to the extent the evidence fails to 
demonstrate any existing disability of the upper back and 
head, the appellant's appeal must fail.

With respect to the appellant's cervical spine disability, 
the Board notes the absence of any credible evidence of in-
service incurrence of injury or any in-service evidence of 
complaints, treatment or evaluation relevant thereto, further 
discussed below.  

The claims file contains a DD Form 214 reflecting that the 
appellant had ACDUTRA with the United States Army/Army 
Reserve from April 4, 1984 to July 12, 1984, with 11 days 
prior inactive service and no prior active service.  He was 
separated by reason of "RELIEF FROM ACTIVE DUTY 
TRAINING...Reserve Component Personnel upon completion of MOS 
training", with no time having been lost during the service 
period.  Service medical records for the period April 4, 1984 
to July 12, 1984, are completely negative for any complaints, 
findings, or diagnosis referable to a head, neck, or upper 
back injury, noting only dental treatment, visual acuity 
evaluation and receipt of vaccinations.  Nor do the available 
service records indicate that the appellant was involved in 
any accident or otherwise injured himself, or that he stayed 
on with his unit in order to help out with training or other 
activities.  

There is no official service confirmation that the 
appellant's period of ACDUTRA was extended or that he 
otherwise had either active duty, ACDUTRA or INACDUTRA later 
in July 1984 to support his contention that during this time 
period he incurred injury resulting in disabilities of the 
head, neck and upper back and that such injuries were 
incurred while actively serving with the United States 
military.  The appellant's own assertion as to having 
extended his service period for several days into July 1984 
are not sufficient to contradict the official service records 
so as to establish the fact of such service. See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  See also, Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  In any case, as set out 
in discussing the VCAA herein above, a search for records 
relevant to the claimed injury and/or treatment therefor was 
negative such that there is no objective evidence supporting 
the appellant's assertion that he was injured and received 
treatment for injuries to the head, neck and upper back in 
July 1984.  Instead, the first available evidence of relevant 
treatment is dated many years later.

The December 2001 VA examination report (with EMG/NCS 
consultation) includes note of the appellant's reported 
history of having injuring his head, neck, and upper back in 
1984.  The appellant also stated that, in 1988, 1990, and 
1995, he had an exacerbation of pain and sought medical 
attention and was repeatedly told that he had a "muscle 
twist."  After examination and testing the examiner noted 
that there may have been an ongoing or progressive lesion 
versus incomplete reinnervation.  The "IMPRESSION" portion 
of the examiner listed the appellant's report of a blow to 
the head and neck in the military and set out that history 
and EMG/NCS results suggested C7-C8 level radiculopathy.  

The Board notes that the December 2001 VA examiner noted that 
no medical records were available for review and clearly 
identified that consideration of an in-service injury was 
based entirely on a report by the patient, without review of 
actual records coincident with such injury or any 
contemporary treatment or evaluation records for the several 
years following such incident.  As such, the only evidence 
suggesting a nexus between active duty or ACDUTRA service and 
current residual disability is limited to the appellant's own 
statements, to include as noted in history by a medical 
professional.  The appellant, as a layperson, is not 
qualified to render an opinion concerning medical diagnosis 
or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore, the Board is not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 
6 Vet. App. 69 (1993) and most recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  Thus, the record contains no competent medical 
opinion that the appellant has a current disability of the 
head, neck, or upper back that is related to a disease or 
injury incurred during his verified service.  Absent 
competent evidence of a causal nexus between current 
disabilities of the head, neck, and upper back and service, 
the appellant is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for disabilities due to head, neck, or upper back 
injury.  As such, that doctrine is not applicable in the 
instant appeal and the claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for disability due to head injury is 
denied. 

Service connection for disability due to neck injury is 
denied.  

Service connection for disability due to upper back injury is 
denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



